                                                                                     Case 4:20-mj-03003-N/A-LAB Document 1 Filed 09/15/20 Page 1 of 4
                                            United S{ate3 DlstricfC01,1rt                                                                                                   Sf/1,TEl"~Nr a~ P<lOllABlE CALISE
                                                 ·vtolat!OI' N1>tl C',!                                                                                                 (~~ ll'lguan~ ,t;-1 ii~ ::wm,;t ...,;l'T~t er ~mma•1!1-l

                                                                                                                                                    .I .~1"1~!ho1 on     W,• I\ '11, . ·', 2'.l::!E__ while ""&<<Shi:. ll'(fdUias 86 •
                                            94275,24                                                                                           IIM:,.,,.rwnent<Jtt""' ri 111i8,; 11:);W::tJ                          · oe.rictor ti.~·              ·
                    YOU ARE CHARGED W'TI I Tl l[·fOLt.•WING 11101 ATIQN
         ti.:mo1cdlrtioolot'll,1t-ei"                    ~ , . . t:~':;1!11'1 , w;r-:.      .{ J!._C         ..& ~-.-   a:;,:;"'
            fi.cJ;;i.o}J.•lo IH ll                        . ~n'.,fll. g~!..S.                    1-<i~.,
              .                                  '


         n.n,~::ill • uH

                    fl.ti,~, .... ci,...~ • .:i
                          '   ''''          --       "



         c_1~{~pc:~~r-f'o1~ml El(.!s~ c-,.,,19!1_.                                                                                                                                                                                               ·..·.--.
                         P•~:1<>-''I'"" ·~,' ·c~~.t-;i·.,.1 ·, S.:,t.,h~~,,__

           Dl:l'l::NUANf,-INfORMATIO




                                                                                                                                                                                   ,   '




                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                  \..
                                                                                                                                                                                                                                                            "'-<
                                                               ~~·
                                                                                A=-FFPnAl,mF           ~     Dl:TIC.U,:.L
                                                                                    e •~i.:1,-,.:t..-.=, ),'U-11111,1;,;p,"/ j..,.
                                                                                                                                          Q,:n,,: IOieQOinQ o1"1lliii,,rit to'tia•O<t ul!""'·.,. ,                                                                                -          k'"'•
                                                                           If&..«
                                                                           hil_"I- 1xl'h1J-11 _,. 1l11H <I' r, la&J 1:f 1:H~n:H11I       ,Ill;: ~          m1 pcr=r<ll oo,en,ator                     ·p n1 P'""''"'I ;,.ea:l;l<r.on                                 ()                     •
                                                                                                                                                           lr(,J~~ ,i1~p1i1.:d 1.u· 1=-,lfiOf'fl r'tl'f -~,tJ.,/ ~r·~·cimtin,1a~o11
                                                                                                                                                                                                                                                                     r
                                                                           .r.r.:flr.°lil· hl!!r~•i. ~~ln..::'tcnlil·           ·        ·'A
                                                                   L . .s:&o . ..rarii;;i,,,;.; ·.,.,,:~Jr,; .                            Ci
                                                                                                                                         .>.. .
                                                                                                                                                           '    ' ' : '' : '
                                                                                                                                                          ,ou,a, ,e,plEin "'1,...:-
                                                                                                                                                                                           '·,•.•         ' .'                                                     u,,,,
                                                                                                                                                                                                                                                                   om
                                                                                                                                                                                                                                                                   -CD      Cf)
                                                                                                                                                                                                                                                                            rTl
                                                                                                                                                                                                                                                                                        CD 7'
                                                                                                                                                                                                                                                                                        ~~
                                                                 ,_,. :- ~ ··          -.•: 830 ~1cL'1...~s:'i1•· fi<:,C. ·-
                                                                                                                                                                                                                                                                   ;le      -0          rn o
                                                                                 .,,,. .     '          '           .. c --          '   -z.~.::,.l'CW1oo;pcri:i~•<f r:,itin~lhlll11bAinr!l~1111ro..-.111cn l,'hiM:!~ l:,11111 ,e:1-.,r~!'-;t'-t: M ltlA           o"'
                                                                                                                                                                                                                                                                   ..;o
                                                                                                                                                                                                                                                                                        <
                                                                                                                                                                                                                                                                                        rn
                                                                                                                                                                                                                                                                            ~
                                                                                                                                          0      .·- ·.·-'.'     ' .. '        ,-,, ~- ',,;' , :;,,,<,,·'                            .                                                  0
                                                                                                                                          r.n ~ .oi "N.1 -,i:tl9iJTI u:.l.-~ ,is_ 11 -•:<'"111l r1.tffl ,ra lti!l_t-xl ~ r.), 'ln~!,11::1.                         ~~       07

                                                                                                                                         ~~~,~~~'"''
                                                                                                                                                                                                                                                                   •~
                                                                                                             ts:• .:UII
                                                                                                                                                                        ~'{J~,,j~o~                  ':~: ...
                                                                                                                                                                                                                                                                   co()
                                                                                                                                                                                                                                                                   N..;
                                                                                                                                                                                                                                                                   Oo       ~
                                                                                                                                                                                                                                                                            =
                                                                                                                                                                                                                                                                            ~
                                                                                                 ,:tca1 ..                  IIML"•

                                                                                                                                         ~
                                                                                                                                                                        """';nrr,ldd')')Wl           · on'.oe'i'i Sllrrelorc                                       ZQ
                                                                                                                                                                                                                                                                   • cco
                                                                                                                                                                                                                                                                      ..;
                                                                                                                                                                                                                                                                            =           () r
 ;..                                                                                                                                     ~           .                                ~-                     .  .                                           0                           oo
                                                                                                                                         ...., P'rl'.Al&tll& cause 11~ bci:n sbie-d ror.~he is:s:Jl;fls::=!ii.ffl' .:1 w;1n::iril.                          rn                          ~o
',,I>,                                                                                                                                   .~           '   '         '          '           '   '''.     ,,       '                                          ~
                                                                                                                                                                                                                                                             C                          -< G)
                                                                                                                                                                                                                                                             ..;                                 rn
·;;:,~•,,....----,,-,,-------C,..--,-'----,-'--c-',--,',-----,--c-                                                                       ';;:,. ~bl3d
                                                                                                                                                '  ,· .   '
                                                                                                                                                        Qn:-
                                                                                                                                                              ',·                                                                                            -<                                 0


                                                                                                                                                                        0.w frl'Mi<l:l!ffl}')        :" ; ll,s: Mag ~.;,ti,_.,,~~
                                                                                                                                                                                                            .. ", -
         X L",: 1:.• LN• L1:): .. NIJI.:'
                                                                                                                                              ,Ml&JMAT•tt.&u.1:l.l.Sl'1illlr1il IYM,-e.:tl· ~ :.:;fl.S!!i,•,:.,~ iiKIIUl-f:'i:..,~"'1-tf'r:,tl
                                                                                                                                               CiDL•C~...,11111 ... .._n 4,»riC,\11 a/N .. ,,c:~-.-:.11111~-.1'7"' :Mll•uJ .. r~;.J...-.r.


                                                                  "9427524"
Case 4:20-mj-03003-N/A-LAB Document 1 Filed 09/15/20 Page 2 of 4




                         STATEMENT OF PROBABLE. CAUSE
                                 (For issuance of an arrest warrant or summons)



I state that on April 26u', 2020 while1exercising my duties as a Law Enf~i:cement Officer
in the Southern District of Arizona:
 On April 26th, 2020 at approximately 1030 hours, I BLM Ranger Johnson was patrolling withir>thc
 Turkey Creek area at the Aravaipa Wilderness trail head, lands administered by the BLM. As· r was

                                           •
 checking parking permits on the vehicles, I observed a green ATV with an expired registration and no
 ORV decal. The AZ license plate was· -and returned to a Nathan Freddy. There was no permit
 displayed on this vehicle.                                                 ·

  At approximately 1330 hours, I started hiking into the wilderness to attempt to locate wilderness users
  when I observed a male and female walking towards tho parking lot at a fast pace. I returned and saw the
  two subjeets standing next to the ATV. I contacted the male and asked if the ATV was his and he said it
  was. I informed him his registrati~n was expired and there was no OHV tag on his vehicle. He said he had
  the registration renewed online and had proof on his phone. I asked him ifhe had a pennit to be inside the
  v,ildcmess. He then looked up at the neighboring vehicle which bad one displayed and sald·"wcre with
  him." I asked him if they were coming out sol could confirm this and he said they wouldn't be coming out
  for hours. I asked the male for his ID which he did not have. Tho male reached inside his backpack to
  retrieve an item at which point I smelt the odor of marijuana. I asked them ff someone had marijuana on
  them as I could smell il The male said he had a pipe in his pocket and then removed it. In the pipe I could
  see a small usable amount inside ofil I retrieved it and placed it on tho ATV and asked him if he had any
  more and he said no, Tho male was then verbally identified as Nathan Freddy, Freddy said he had a
  medical marijuana card and was expecting his marijuana pipe back. I asked ifhc had anything in his
  backpack and he said no and gave me verbal consent to search il

  A scareh of the backpack revealed an orange container that had a glass jar of marijuana and a marijuana
  grinder. Also located in the backpack was a vape pen which Freddy advised contacted THC in the vials.

  Freddy was then issued a citation for failure to obtain or provide proof of permit and for possession of
  marijuana.                                                                                   ·

The foregoing statement is based upon:
IZ! My personal observation              IZ! My personal inve~1igation
0 Information supplied to me from my fellow officer's observation
D Other (explain above)
I declare under the penalty of perjury that the information. which I have set forth above and on the face of
this violation notice, is true and correct the best ofmy knowledge,


Executed on: _,0"'4,.,_/2,_,,6,_,/2"'0""20,,__ _ _ _ _ _~...;...:-"'~-::-,,..-_::-c-_;--:-,--_-_ __a.._ _ __
             Date (mm/dd/yyyy)                                    Officer's.Signature


Probable cause has been stated for the issuance of a warrant.


Executed on:
                    Date (mm/dd/yyyy)                                      U.S. Magistrate Ju~ge

Violation# 9427524                                                                         CVB '(A-_192)
                                                                                                               Case 4:20-mj-03003-N/A-LAB Document 1 Filed 09/15/20 Page 3 of 4
                                                   United Statea Di~trictCourt                                                                                                                                              STATEMENT.OF P-'l03A&E CAUSE .
                                                                                                                                                                                                                     ~~l;I' i,;,;1.Rr;t:11 oi Jlri ts'Te!i!L 'Mi'rl!;fll l)C 81.IR.~l"J'IO'IE.)
                                                        · Vlolatlon.Notlce   ·                                                                     .,fR'i,1. "1•2R.,:iilt ·

             ,;~Mi' t~-9i21525 I;;::;~'.· !"~;;·                                                                                                                                               ,"""~'""' ~ Ar... , 1 ~ 1,o •2] ....
                                                                                                                                                                                             ~rirc1tml:1'1l-<1rr~i :l'l lhe:~~;·
                                                                                                                                                                                                                                                                  . Whllo ""91C<'>f'III If// dCI e's:~~_,i, ·
                                                                                                                                                                                                                                                                   ,; __ Dl&:rtctot ...,i',.L"z_=-·---
                             YOU ARE CH/\RGEIJ _,..ITl-t THE FOLOWING :VIOLATION
             •UA:U• 111 • 11:\,'0fb1~L•
               04..:·:u, ~-;_~::,:.;,
                                               <,"'l':,'i~ "N~OO ~,:,F:; ' :• ~~ 1~• ~=,e,                                                -=~
                 .                                  1:J,_:i_D                      't!> q.~_ ',,'\3~-.;,'!>_,.. ~
              Ptl~.-crctt • ....

                             fl,',._,_.~.;-,~;,,
                                  • :      ' -,
                                                 1:-~"-i"H •
                                                 :· ·: <; ,•' ;
             ; aro:r;,i:- Dci!aC.-.o:11 :· FY),l,,:n 3U,=.o r:ir. ::a·tJ "i"
                                                                                                                                                                                                                                     ~
                                                                                                                                                           lo\Zl11H1 Tu
                                                                                                                                                             ,- . "
             -               ~"'~ \;.; :\,,.\.,.,/~~..,,_kl'.-~~;-~ df
                                      :'ilb,, i;>_u:..-,\                                                                  - .
                                                                                                                                                                                                                                     =s.<:;:
                                                                                                                                                                                                                                                    '
             · D5FENO/\NT INl'"OFlM"-no
                                                                                                                                                                                                                                  .,:,'-~----'---------~
                                                                                                                                                                                             ~ - - - - - - - -''-v
                                                                                                                                                                                                                ~                                                                    ,
                                                                                                                                                                                                                                                                                         - ___
                                                                                                                                                                                                                                                                                         ..  ,--·-_
                                                                                                                                                                                                                                                                             \
                                                                                                                                                                                                                                                                                              '\,




                                                                                                                                                                              >:
             ·-rzg hie
              "l:t"i bt-\. C::
                     •,

    0
    .::::;                P.~PL:,,J~= 1$ f\.E:l~J"Afn
                                .--:· . · ':"'-···--.-.-                                          .,                                              .-· . ,,:                            ~ i ~-R,1r.~~ g;Jtt':111:::1IL~ bku111~r-
. er:,.;..
         .
                          • 1r'r1:G.,-.·scW.hod
                                 .                  __

                                                           n:U~·. ·
                                       ,;,in. 1 •. t-oeo" ,... •
                              .ii,pi,:,.-t"         •
                                                                    y,:,..            6
                                                                                                                       '

                                                                                           'EJ · 'H_u•.tl ~.¢11,;cW, ,v1,1 ·1'Wi 111111~_1111;1          ,
                                                                                           · · . ~.:r.1NH1:-.1<1 ..... , ..._l1 IN11:~,rrii••'J•'.II?""'.•                             QJ· ~ rr~~n:,:~:~--n~~~~ .• · ·. - ~                                             1_1"!~~~1J1"~tlli1~!!l~rl~~n·_
·''fl                                                                                                                                                                                  C.h •            i,rt:i1rnalio1 Si.JPPlec:too meitro~ m:!-'1F.!Jr,,.,. ntttr:Pf",; D11~~1iar-
                             'ft~~,orll,                 ·   · ·'                                 .~)ll'in mtnt. £nt111nK!ru~Kn.Ci;
                                                                                                             \vi) , 1;ix1e~;ni:,.110m
                                                                                                                                                                                       n                 - ·- , .- . ,.,                  --            ,- - -                            - :
'~                                     · ·'                                             ,i '                                                                                           >. ,I            ather (eJii~i'1 ~:nn~j:

,
    Z                           __ . , · : _, J:\
                                  PAYTlllSMIOUNT,._T
                                                                             .,
                                                                                                       ~
                                                                                                           "' _ +.5~· f•m~5:1~1ng FFf1'•
                                                                                                                              ·'         ..      '-        '      ·
                                                                                                                                                                                   ·z       I ~ .i"~IJ~ PQll~t:'i, ,al pcrlu~ 1~ ttlc ttcrm:b:i· y,1•~- l'llj.,_..'J>'il. fQ1II• Hh:1•A.AfEI C'II" lhA
                                                                                                                                                                                       0 . ' . \' .-,. . ·; , ', ·_•.,_,'·:,.·                   "       •,." '· . . ·., , ., ,'s<.: -. '       . ',.
-~                           · WWIU:GVb.Lls~urts:go-, .. , · -8.'                                      l -'f ':it..~-~           TM31,c.,a11i1ar.a1 D_uc: ',                           r,);11'ii:i:,l'lf1"1r.~al.ll?I" n:I».~· !Sb'llel-i51",C,DCffl!i!,-:Ol.hlJ ~llJ("ll! .t,ri,:~!°•
                                                                                                                                                                                       0.                ' "'• ~,         .. : .·        ·»; ,., '         ";:.:::;.'>          ..
.'O                                                                                                           .>L>

    "'
:·j:J
    =- cnnM~
         ' ,._.              tn:Y)lt;.            ~ ·-
                                                                                                                                     '
                                                                                                                             ·.,N,ri:t11lo.l•:'.·":-1•i
                                                                                                                                                                                       "'E>e<>Jti><J 00.,
                                                                                                                                                                                       ~
                                                                                                                                                                                                                        t>'-j (>i,/:t-.~14.
                                                                                                                                                                                                          : . ·. oi:11~ im~:Ji1•~:--.
                                                                                                                                                                                                                                                          ~- -
                                                                                                                                                                                                                                                         ~r~-\61;:?n.,~urr.
    i'r-)                                                                                                                      t>n11.·                                                 I\)                                   .
 __ .
,~                                                                                                                                                                                     =-.             '_,, ··,•· .                                                     i        '              •

                                                                                                                               1-·                                                     :=:PrObablo!:.~Ll~ ~a!f,~n ~-~~ fClf.;!ti:t ~-'-~~~~·d,.-1                             Y,~,iUT. •
,,I:>
iU»,, ___....._.,......,..,.,,,---~--~--,-----'-----~'-,,--                                                                                                                        .   ;,.:.'_.E:1?'11:iUMd<lri
                                                                                                                                                                                                       ' ·-
             ·w~ :S:'!,tu"~l'." d)rn.-,_w11.t:°~"M n:n-~--,_,.··•rt: •                     t-111 • o'41r...:• • :H •. D,, 1.1. •-•. H31• 111111:I 5,1.iJ. 1
              v...i:rm.11:, 1111-,:1L'!'I (:A I u INL11•; J -.I •            ll... ~-•~_L...._,  •r.rlV1.".1.-J Y~ •. Ii:_. or,.:,..._._,,,_,..,_ L...... ,tto _1_.1.-1;                                             C-al;c (mori'.~a1mi1 ' .-, U.S.    Magis-.rd1.te-J.Ji.t1J:,
             .~~l"IM - ,; "                           ' --.                       ·. f,- ' .hi' -~                               "                ,                                                                                               -,. .  ,    •'   ·,  '


              : , , : ~.. T . ~ ~ ' l ' I                                                                                                                                                . ~ ' I ' ~ I liffAr:h.p. ~ I • M: in4111"1
                                                                                                                                                                                                                                 ii2di"! l"'Ali:!I ·• ,. JI I l~IU P-,1:.!!1ir;illl' .,:,iti [M
              ;.ii,. • .,.    <.iW•.:....1-'.'/
                                                                                           •9427QS•
                                                                                                         llfllll                                                                             a:IL•C".3TIN'll'd11dt.tA~••_.ra ~•C:1r,i-•l"",'-,t.; ,;,.,.~.,J;,;_,~-.....,l
Case 4:20-mj-03003-N/A-LAB Document 1 Filed 09/15/20 Page 4 of 4




                         STATEMENT OF PROBABLE CAUSE
                                 (For issuance of an arrest warnmt or summons)



I state that on April 26th, 2020 while exercising my duties as a Law Enforcement Officer
in the Southern District of Arizona:                          .'
 On April 26th, 2020 at approximately 1030 hours, I BLM Ranger Johnson wos patrolling within the
 Turkey Creek area at the Aravaipa Wilderness trail head, lands administered ·by the BLM As f wos
 checking parking permits on the vehicles. I observed a green ATV with an "'H)ired registration:and no
 QIN decal. The AZ !icen.se plate wns             and returned to a Nathan Freddy. There was no permit
 displayed on this vehicle.                                                          ·
                                                                                              ·'
 At approximately 1330 hours, I started hiking into the wilderness to attempt to locate wilderness users
 when I observed a male and female walking towards the parking lot at a fa.st pace. I retumed and saw the
 two subjects standing next to the ATV. I contacted the male and asked ifthe ATV was his nnd he said it
 wns. I informed him his registration was expired and there was no OHV tag on his vehicle. He said he had
 the registration renewed online and had proof on his phone. I asked him ifhe had a permit to be inside the
 wilderness. He then looked up ti! the neighboring vehicle which had one displayed and said "were with
 him." I asked him if they were coming out so I could confirm this and he said they wouldn't be coming out
 for hours. I asked the male for bis ID which he did not have. The male reached inside his backpack to
 retrieve an item at which point I smelt the odor of marijuana. I asked them if someone had marijuana on
 them as I could smell it The male said he had a pipe in his pocket and then removed it In the pipe I could
 see a small usable amount inside ofit. I retrieved it and placed iton the /ffV and asked him if he had any
 more and he said no. The male was then verbally identified as Nathan l'reddy:Freddy said he had a
 medical marijuana card and was expecting his marijuana pipe back. I asked ifhe bad anything in his
 backpack and he said no and gave me verbal consent to search it.

  A search of the backpack revealed an orange container that had a glass jar of marijuana and.a marijuana
  grinder. Also located in the backpack was a vape pen which Freddy advised contacted THC in !he vials.

  Freddy was then issued a citation for failure to obtain or provide proor'ofpermit and for possession of
  marijuana.

The foregoing statement is based upon:                       . _
1Z! My personal observation              [gl My personal investigation
D Information supplied to me from my fellow officer's observation
D Other (explain above)
I declare under the penalty of perjury that the infonnation, which I have set forth above and on the face of
this violation notice, is true and correct the best of my knowledge.                      ·


Executed on: ...sOc.:.4/:.=:2""6/c.:::2,,,02.,0'-:--.,------~-":''-::<-:---:--::::-------
             Date (mm/dd/yyyy)                                Officer's Signature
                                                                                            •
                                                                                                -···
Probable cause has been ~iated for the issuance of a warrant.. :.

                                                                                                   ,..,
Executed on:
                    Date (mm/dd/yyyy)                                      U. S. Magistrate_ Judge.
                                                                                ',1:,

Violatlon# 9427525                                                                        CVB (A-192)
